FRANK, Judge.
The Department of Revenue challenges an order requiring it to pay attorney’s fees to David L. Schrader, whom the trial court appointed as an attorney/guardian ad litem. We affirm.
On September 21, 1995, the trial court entered an order granting Mr. Schrader’s motion for discharge and compensation. The order awarded attorney’s fees in the amount of $300.00 to be paid by the Department. On October 14, 1997, the trial court entered an order finding that the Department had neither appealed the September 21 order nor paid Mr. Schrader; and again ordered the Department to pay Mr. Schrader $300.00 for his services. The Department filed its notice of appeal on October 17,1997.
The Department is untimely in its attempt to challenge its liability for Mr. Schrader’s attorney’s fees by its appeal of the October 14, 1997 order. Because the Department does not challenge any other aspect of the October 14 order, we affirm.
PARKER, C.J., and FULMER, J., concur.